          Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CORDIE B. DANIELS,                                   §
                                                     §
                              Plaintiff,             §
                                                     §
v.                                                   §       Case # 1:19-cv-267-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §       MEMORANDUM DECISION
                                                     §       AND ORDER
                              Defendant.             §

                                           INTRODUCTION

       Plaintiff Cordie B. Daniels (“Plaintiff”) brings this action pursuant to the Social Security

Act (the “Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”) that denied her application for Disability Insurance Benefits (“DIB”) under Title

II of the Social Security Act (the Act). See ECF No. 1. The Court has jurisdiction over this action

under 42 U.S.C. §§ 405(g), 1383(c), and the parties consented to proceed before the undersigned

in accordance with a standing order (see ECF No. 16).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 6, 14. Plaintiff also filed a reply. See ECF No. 15. For the reasons

set forth below, Plaintiff’s motion (ECF No. 6) is GRANTED, and the Commissioner’s motion

(ECF No. 14) is DENIED.

                                        BACKGROUND

       Plaintiff protectively filed her DIB application on April 18, 2015, alleging disability

beginning February 7, 2015 (the disability onset date). Transcript (“Tr.”) 17. Plaintiff alleged

disability due to: “(1) chronic depression; (2) history of blood clots d/t Factor 5 Leiden; (3) post

traumatic stress syndrome; and (4) anxiety and panic attacks.” Tr. 190. Plaintiff’s application was

denied initially on June 16, 2015, after which she requested an administrative hearing. Tr. 65, 91.
          Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 2 of 12




       On October 20, 2017, a hearing was held before Administrative Law Judge Hortensia

Haaversen (the “ALJ”). Tr. 17, 32. The ALJ presided over the hearing from Falls Church, Virginia.

Tr. 17. Plaintiff appeared and testified in Buffalo, New York, and was represented by Nicholas Di

Virgilio, an attorney. Id. Bernard Preston, an impartial vocational expert (“VE”), also appeared

and testified at the hearing. Id. On April 27, 2018, the ALJ issued an unfavorable decision, finding

that Plaintiff was not disabled. Tr. 17-27. On January 3, 2019, the Appeals Council denied

Plaintiff’s request for review. Tr. 1-6. The ALJ’s April 27, 2018 decision thus became the “final

decision” of the Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                                     LEGAL STANDARD

 I.   District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

                                                   2
          Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 3 of 12




work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                                                   3
          Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 4 of 12




                        ADMINISTRATIVE LAW JUDGE’S FINDINGS

       The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in her April 27, 2018 decision:

   1. The claimant meets the insured status requirements of the Social Security Act through
      December 31, 2018;

   2. The claimant has not engaged in substantial gainful activity since February 7, 2015, the
      alleged onset date (20 CFR 404.1571 et seq.);

   3. The claimant has the following severe impairments: Factor V Leiden, Depression, and
      Post-Traumatic Stress Disorder (“PTSD”) (20 CFR 404.1520(c));

   4. The claimant does not have an impairment or combination of impairments that meets or
      medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
      P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526);

   5. The claimant has the residual functional capacity to perform medium work defined in 20
      CFR 404.1567(c) 1 except the claimant can frequently perform all postural activities except
      she should never climb ladders, ropes, or scaffolds. The claimant must avoid all exposure
      to hazards such as dangerous machinery and unprotected heights. The claimant is also
      limited to following and understanding simple directions and instructions, performing
      simple tasks independently, managing a regular schedule, learning new tasks, performing
      complex tasks independently. Additionally, she is limited to low stress jobs, defined as
      occasional decision making and occasional interaction with coworkers and supervisors;

   6. The claimant is unable to perform any past relevant work (20 CFR 404.1565);

   7. The claimant was born on January 23,1971 and was 44 years old, which is defined as a
      younger individual age 18-49, on the alleged disability onset date (20 CFR 404.1563);

   8. The claimant has at least a high school education and is able to communicate in English
      (20 CFR 404.1564);

   9. Transferability of job skills is not material to the determination of disability because using
      the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
      CFR Part 404, Subpart P, Appendix 2);



   1
    Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying of objects
   weighing up to 25 pounds. If someone can do medium work, he or she is determined to also be able to do sedentary
   and light work. 20 CFR 416.967(c).

                                                          4
          Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 5 of 12




   10. Through the date last insured, considering the claimant’s age, education, work experience,
       and residual functional capacity, there were jobs that existed in significant numbers in the
       national economy that the claimant could have performed (20 CFR 404.1569 and
       404.1569a).;

   11. The claimant was not under a disability, as defined in the Social Security Act, at any time
       from February 7, 2015, through the date of this decison (20 CFR 404.1520(g)).

Tr. 17-26.

       Accordingly, the ALJ determined that, for a period of disability and disability insurance

benefits filed on April 7, 2015, the claimant was not disabled under sections 216(i) and 223(d) of

the Social Security Act. Tr. 26.

                                          ANALYSIS

       Although Plaintiff asserts two points of error, both points claim that the ALJ erred in

evaluating the opinion evidence. See ECF No. 6-1 at 1, 13-24. Specifically, Plaintiff takes issue

with the ALJ’s assignment of weight to the opinion of consultative examining psychologist

Gregory Fabiano, Ph.D. (“Dr. Fabiano”), and the opinion of Plaintiff’s treating psychiatrist

Andrew Reichert, M.D. (“Dr. Reichert”). Id. at 13-24. In the alternative, Plaintiff argues that the

ALJ erred by failing to account for the stress limitation in Dr. Fabiano’s opinion. Id. at 20. The

Commissioner responds the ALJ’s RFC findings—including her assessment of the opinions of

consultative examining psychologist Dr. Fabiano and Dr. Reichert—are supported by substantial

evidence. See ECF No. 14-1 at 6.

       A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir.2000). Substantial evidence has been interpreted to mean “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The



                                                  5
          Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 6 of 12




Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77.

       On June 23, 2015, after interviewing Plaintiff and administering a mental status

examination, Dr. Fabiano assessed major depressive disorder, recurrent episodes; panic disorder;

and PTSD. Tr. 302-05. He found that Plaintiff’s prognosis was fair, given her recent initiation of

more intensive mental health treatment, and opined that there was no evidence that Plaintiff was

limited in her ability to follow and understand simple directions and instructions; perform simple

tasks independently; maintain a regular schedule; learn new tasks; perform complex tasks

independently; or make appropriate decisions. Tr. 305. He further opined that Plaintiff had

“moderate limitations” in the ability to maintain attention and concentration, relate adequately with

others, and appropriately deal with stress. Id.

       In September 2017, Dr. Reichert completed a “Medical statement” form supplied by

Plaintiff’s attorney. Tr. 403-06. In the essentially check-box form, Dr. Reichert indicated that

Plaintiff had: “Moderate” restrictions in activities of daily living and “Moderate” difficulty in

maintaining social functioning; deficiencies of concentration, persistence, or pace; repeated

episodes of deterioration or decompensation; and a complete inability to function independently

outside of her home due to panic attacks. Id. Dr. Reichert indicated that Plaintiff was “Moderately

Impaired” in most “Work Limitations,” except six areas where Dr. Reichert indicated that Plaintiff

was “Markedly Impaired,” including “[t]he ability to carry out very short and simple instructions,”

among others. Tr. 403-05. Notably, the form does not define “Moderate” or any of the other listed

degrees of limitation for any of the “General Limitations” found on the form. See id. The form was

completed through check marks and circling, without any supporting explanation or evidence for

the responses, and Dr. Reichert signed the form without comment. Tr. 405-06.

                                                   6
          Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 7 of 12




       The ALJ gave “great weight” to Dr. Fabiano’s June 2015 (Tr. 22-23) and “little weight” to

Dr. Reichert’s September 2017 opinion (Tr. 24). As noted above, Dr. Reichert was Plaintiff’s

treating psychiatrist. Plaintiff argues that Dr. Reichert’s opinion was entitled to controlling weight.

See ECF No. 6-1 at 13-24. The opinions of Plaintiff’s treating physicians should be given

“controlling weight” if they are “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and [are] not inconsistent with the other substantial evidence in [the] case

record,” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). However, a treating physician’s opinion is

not afforded controlling weight when the opinion is inconsistent with other substantial evidence in

the record, such as the opinions of other medical experts. 20 C.F.R. § 404.1527(d)(2); Snell v.

Apfel, 177 F.3d 128, 133 (2d Cir. 1999). If the ALJ gives the treating physician’s opinion less than

controlling weight, she must provide good reasons for doing so. Clark v. Comm’r of Soc. Sec., 143

F.3d 115, 118 (2d Cir. 1998); Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008).

        If not afforded controlling weight, a treating physician’s opinion is given weight according

to a non-exhaustive list of enumerated factors, including (i) the frequency of examinations and the

length, nature, and extent of the treatment relationship; (ii) the evidence in support of the

physician’s opinion; (iii) the opinion’s consistency with the record as a whole; and (iv) whether

the physician has a relevant specialty. 20 C.F.R. §§ 404.1527(c) (2), 416.927(c)(2); see Clark, 143

F.3d at 118; Marquez v. Colvin, No. 12 CIV. 6819 PKC, 2013 WL 5568718, at *9 (S.D.N.Y. Oct.

9, 2013). In rejecting a treating physician’s opinion, an ALJ need not expressly enumerate each

factor considered if the ALJ’s reasoning and adherence to the treating physician rule is clear. See,

e.g., Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013). Furthermore, as long as the ALJ is

careful to explain his decision, he is entitled to reject portions of a medical opinion that conflict

with other evidence in the record. See Raymer v. Colvin, No. 14-CV-6009P, 2015 WL 5032669,

                                                    7
          Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 8 of 12




at *5 (W.D.N.Y. Aug. 25, 2015) (“an ALJ who chooses to adopt only portions of a medical opinion

must explain his or her decision to reject the remaining portions”).

       Here, the ALJ considered and assessed the treatment and examination notes of record from

both before and during the relevant period. Tr. 20-23. As the ALJ found, the evidence established

that during the relevant period Plaintiff’s mental impairments were routinely managed through

prescribed medication, and Plaintiff said that the medication did not cause significant side effects.

Tr. 23 (citing Tr. 261-65, 338, 342, 347, 364, 368, 403, 451, 462-63, 469, 471, 489-90, 496, 498).

The ALJ also noted that despite Plaintiff’s allegations that her mental impairments interfered with

her ability to perform basic mental work-related functions, mental status examinations, including

those from Dr. Reichert, indicated generally unremarkable mental functioning. Plaintiff showed

no signs of significant mental distress; she had a cooperative attitude and good eye contact; and

she had intact memory, fair concentration, clear and appropriate speech, no psychomotor slowing,

and no suicidal or homicidal ideation. Tr. 22-23 (citing Tr. 264, 338-39, 344, 348-49, 366, 387,

428, 443, 449, 460-61, 464, 470, 478-79, 490-91, 493-94).

       In giving little weight to Dr. Reichert’s September 2017 opinion, the ALJ. recognized that

Dr. Reichert was a treating source, a factor weighing in favor of his opinion. Tr. 24. See 20 C.F.R.

§ 404.1527(c)(2). However, the ALJ found that Dr. Reichert’s opinion of marked limitations in

the ability to carry out very short and simple instructions (among other areas of functioning) were

“extreme” compared to his own treatment notes, as well as the other objective evidence. As noted

above, examinations and medical findings of record showed that Plaintiff consistently displayed

no signs of mental distress; a cooperative attitude; good eye contact; an appropriate mood; a full

range affect; orientation to time, place, and person; intact memory; fair concentration; clear and

appropriate speech; and no psychomotor slowing.

                                                   8
          Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 9 of 12




       This lack of supportability and consistency are all good reasons for discounting Dr.

Reichert’s opinion. See 20 C.F.R. § 404.1527(c)(4) (opinions that are inconsistent with other

evidence may be given less weight); 20 C.F.R. § 404.1527(c)(2) (describing the requirements for

controlling weight)); id. at § 404.1527(c)(3)-(4) (opinions that are not well-supported by objective

medical examination findings, lack explanation for the basis of the limitations they include, and

are inconsistent with other evidence of record may be given less weight); Halloran v. Barnhart,

362 F.3d 28, 32 (2d Cir. 2004) (deference to treating source’s opinion was not required where

treating physician issued opinions that were not consistent with his own treatment notes and other

substantial evidence in the record).

       With respect to the assignment of great weight to Dr. Fabiano’s opinion, the ALJ noted

that the opinion was consistent with, and well-supported by, Dr. Fabiano’s objective mental status

examination findings, as well as the mental health treatment notes and mental status examinations

discussed above. Tr. 22-23. Consistent with the records cited by the ALJ, Dr. Fabiano’s

examination revealed that, although depressed and tearful, Plaintiff was cooperative; had adequate

social skills, grooming, posture, and eye contact; had fluent speech with adequate expressive and

receptive language; had coherent and goal-directed thought processes with no evidence of

abnormal thinking; was fully oriented; had average cognitive functioning; and had fair insight and

good judgment. Tr. 303-04. Upon testing, Dr. Fabiano found that Plaintiff’s attention,

concentration, and memory were no more than mildly impaired. Tr. 304. Thus, the ALJ reasonably

found that Dr. Fabiano’s opinion was consistent with, and supported by, his own examination

findings and the other treatment and examination findings of record. See 20 C.F.R. §

404.1527(c)(3)-(4) (opinions that are well-supported by objective medical findings and consistent

with other evidence of record may be given significant weight).

                                                   9
         Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 10 of 12




       Dr. Fabiano and Dr. Reichert—both qualified, acceptable medical sources——provided

contradictory opinions about which work-related mental functional limitations were appropriate

for Plaintiff. However, the ALJ was not required to simply copy the limitations contained in either

opinion. See 20 C.F.R. § 404.1527(c)(4) (greater weight can be given to opinions that are consistent

with other evidence of record); see also Heagney-O’Hara v. Comm’r of Soc. Sec., 646 F. App’x

123, 126 (2d Cir. 2016) (ALJ properly afforded more weight to non-treating source than treating

source because the non-treating source’s opinion was consistent with the objective medical

evidence in the record). A claimant’s RFC is assessed based on all relevant evidence. See 20 C.F.R.

§ 404.1545(a)(3). At the administrative hearing level, the formulation of RFC is solely the province

of the ALJ. See id. § 404.1546(c).

       Furthermore, where such a conflict exists, the Court will defer to the ALJ’s resolution of it

“and accept the weight assigned to the inconsistent opinions as a proper exercise of the ALJ’s

discretion.” Smith v. Berryhill, 740 F. App’x 721, 726 (2d Cir. 2018) (summary order); see also

Caron v. Colvin, 600 F. App’x 43, 44 (2d Cir. 2015) (observing that, under the substantial evidence

standard, the fact that the evidence may arguably be reconciled to a claimant’s favor is “not

probative of anything” as long as the ALJ’s different interpretation was reasonable). While

Plaintiff may disagree with the ALJ’s conclusion, the Court must “defer to the Commissioner’s

resolution of conflicting evidence” and reject the ALJ’s findings “only if a reasonable factfinder

would have to conclude otherwise.” Morris v. Berryhill, No. 16-02672, 2018 WL 459678, at *3

(2d Cir. Jan. 18, 2018) (internal citations and quotations omitted); Krull v. Colvin, 669 F. App’x

31 (2d Cir. 2016) (the deferential standard of review prevents a court from reweighing evidence);

Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013) (summary order) (“Under this very



                                                  10
         Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 11 of 12




deferential standard of review, once an ALJ finds facts, we can reject those facts only if a

reasonable factfinder would have to conclude otherwise.”).

       Based on the foregoing, the Court finds there was nothing improper in the ALJ’s analysis

of the conflicting opinion evidence. The ALJ explained how the evidence of record supported her

findings about Plaintiff’s impairments and limitations, including the conflicting medical opinions

about Plaintiff’s mental functioning and an evaluation of the consistency of Plaintiff’s subjective

symptom complaints with the other evidence of record. Tr. 21-25.

       Next, the Court considers Plaintiff’s argument in the alternative. Plaintiff contends that the

ALJ did not fully account for the stress limitations in Dr. Fabiano’s opinion; failed to make the

necessary specific findings about the nature of Plaintiff’s stress; and failed to perform a “highly

individualized” stress evaluation, as the regulations require. See ECF No. 6-1 at 21-24 (citing Tr.

21, 23). In response, the Commissioner argues that by limiting Plaintiff to “low stress jobs” (Tr.

21), the limitations fashioned by the ALJ were consistent with Dr. Fabiano’s limitations. See ECF

No. 14-1 at 10. According to the Commissioner, a plain reading of the ALJ’s decision shows that

she “individualized” stress limitations and expressed them to the vocational expert (Tr. 21, 56-58),

and these limitations directly addressed Plaintiff’s statements about the stressful requirements of

her prior job as a registered nurse. See ECF No. 14-1 at 10. The Court disagrees. As explained

below, the Court finds that Plaintiff’s argument in the alternative has merit.

       As Plaintiff notes in her brief, Dr. Fabiano opined that Plaintiff had moderate limitations

maintaining attention and concentration, relating adequately with others, and appropriately dealing

with stress. Id. at 21 (citing Tr. 305). Other than noting Dr. Fabiano’s opinion that Plaintiff had

moderate limitations in appropriately dealing with stress (Tr. 23) and a brief mention that Plaintiff

said she experienced “significant stress” dealing with her three children, all of whom have “mental

                                                   11
         Case 1:19-cv-00267-DB Document 17 Filed 06/01/20 Page 12 of 12




health issues” (Tr. 22), the ALJ made no specific findings concerning the nature of Plaintiff's

stress, the circumstances that trigger it, and how those factors affect her ability to work. See SSR

85–15, at *5 (emphasizing the need to carefully evaluate a claimant's ability to deal with stress in

the workplace); see also Stadler v. Barnhart, 464 F.Supp.2d 183, 189 (W.D.N.Y.2006); Sheffield

v. Astrue, No. 11–CV–1176, 2012 WL 5966610, at *2 (N.D.N.Y. Nov. 28, 2012) (remanded

because the ALJ failed to adequately evaluate Plaintiff's ability to handle stress in making his RFC

determination).

       Although the ALJ limited Plaintiff to “low stress” jobs (Tr. 21), the ALJ's failure to make

specific findings about Plaintiff’s stress triggers and failure to explain the “low-stress” limitations

included in the mental RFC in accordance with the considerations articulated in SSR 85–15 is an

error that requires remand. Accordingly, the Court will remand this case for the ALJ to consider

the extent, if any, that Plaintiff's difficulties with stress impact her ability to perform the non-

exertional demands of unskilled, competitive, remunerative work on a sustained basis.

                                            CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 6) is) is GRANTED, the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 14) is DENIED, and this matter

is REMANDED to the Commissioner for further administrative proceedings consistent with this

opinion pursuant to sentence four of 42 U.S.C. § 405(g). See Curry v. Apfel, 209 F.3d 117, 124

(2d Cir. 2000). The Clerk of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.


       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE


                                                    12
